


110 HR 6490 IH: Promoting the Safe Use of the Internet by Students Act of

U.S. House of Representatives
2008-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6490
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2008
			Mr. Kuhl of New York
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to promote the safe use of the Internet by students, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting the Safe Use of the Internet by Students Act of
			 2008.
		2.Promoting the
			 safe use of the Internet by students
			(a)Enhancing
			 education through technologySection 2416(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6766(b)) is amended by adding at the
			 end the following:
				
					(11)Developing and implementing programs that
				promote the safe use of the Internet by students, such as programs that—
						(A)educate students
				about appropriate online behavior, including interacting with individuals on
				social networking Web sites and in chat rooms;
						(B)protect students
				against online predators, cyberbullying, or unwanted exposure to inappropriate
				material; or
						(C)promote involvement by parents in the use
				of the Internet by their
				children.
						.
			(b)Safe and
			 drug-free schools and communitiesSection 4115(b)(2)(E) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7115(b)(2)(E)) is
			 amended by adding at the end the following:
				
					(xxiii)Developing and implementing programs that
				promote the safe use of the Internet by students, such as programs that—
						(I)educate students about appropriate online
				behavior, including interacting with individuals on social networking Web sites
				and in chat rooms;
						(II)protect students against online predators,
				cyberbullying, or unwanted exposure to inappropriate material; or
						(III)promote involvement by parents in the use
				of the Internet by their
				children.
						.
			
